         Case 1:19-cr-00322-PGG Document 23 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

            -against-

MODESTO ANTONIO MARTINEZ-                                     ORDER
LOPEZ,
                                                          19 Cr. 322 (PGG)
                         Defendant.
UNITED STATES OF AMERICA

                 -against-
                                                          19 Cr. 356 (PGG)
MODESTO ANTONIO MARTINEZ-
LOPEZ,

                         Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

              The sentencings currently scheduled for August 5, 2020 will take place on

August 18, 2020 at 11:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter the access/security code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same

access/security code. No later than August 13, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case numbers in the subject line.

Dated: New York, New York
       August 4, 2020
